Order entered July 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00210-CV

                          KIRK LAUNIUS, Appellant

                                        V.

   DIANA FLORES, IN HER OFFICIAL CAPACITY AS PRESIDING
OFFICER, CHAIR OF TRUSTEES, OF DALLAS COUNTY COMMUNITY
                COLLEGE DISTRICT, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08429

                                     ORDER

      By order dated June 16, 2021, we granted appellant’s agreed motion to

permit submission of part of the clerk’s record by stipulation and instructed him to

submit, by July 6, 2021, a flash drive containing appellant’s original petition,

amended petition, second amended petition, and third amended petition. As of

today’s date, appellant has not submitted the flash drive.        Accordingly, we

ORDER appellant to submit the flash drive WITHIN TEN DAYS of the date of
this order. We caution appellant that if he fails to comply with the order WITHIN

TEN DAYS, the appeal may be dismissed. See TEX. R. APP. P. 42.3(c).



                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE